DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on July 13, 2022 has been entered and made of record.  

Response to Amendment
Claims 3-5, 8-10, 15-16, 19, and 21 have been amended.  Claims 1-22 remain pending in the application.  It is noted, however, that while claim 16 purports to be “Amended”, the claim does not appear to contain any amendments.  

Applicant’s arguments and/or amendments to the claim(s) has/have overcome each and every claim objection previously set forth in the Office Action mailed April 26, 2022.  Accordingly, the claim objection(s) articulated therein are withdrawn.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed July 13, 2022.  

On page 8 to page 10 of Applicant’s Remarks, Applicant argues that Cooper fails to disclose all of the limitations of independent claim 1, and similarly independent claims 6, 11, and 17.  Specifically, Applicant argues “In making the current rejection, the Office does not actually identify any value in Cooper that fits the description of the claim… the Office never actually identifies any value in Cooper… The Office does not even identify two addresses of the Cooper modem… If the rejection is maintained, Applicant requests clarification as to what are the ‘at least two addresses of a network access device ...,’ and what the resultant ‘value’ is in Cooper”.  

Examiner respectfully disagrees, and offers the following clarification with regard to Cooper.  
“The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’”  In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 [70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  See also MPEP 2111.  The limitation in question is “a value that is based on: at least two addresses of a network device providing network connectivity”.  Turning to this Application’s disclosure – both the specification and the claims at bar – claim 3 recites that the claimed “value” of claim 1 is indeed simply “a hash” of one or more of the following seven elements:
a physical address of the network access device;
a virtual address of the network access device;
a physical address of the computing device;
a virtual address of the computing device;
a user identifier associated with the computing device;
an email address of a user associated with the computing device; or
a randomized text string.  
This is logical and consistent with the aforesaid subject limitation of claim 1 which, as stated, requires that the claimed “value” be “based on at least two addresses of [the] network device”, and six out of the foregoing seven enumerated elements are all an “address” of some sort.  Turning now to Cooper, the reference discloses and is generally directed to means through which a network user may be identified and authenticated, by leveraging information such a unique identifiers and physical communication lines for this purpose.  Cooper, Abstract.  Cooper then further discloses that, for added security, additional verification and authentication information may be acquired and leveraged.  Id., at cited paragraph [0225].  “[A] signature, security code, or other identifier can be used to verify that the Client ID data field and the Communications Line ID have not been modified.  This field can be as simple as a signed hash of the Client ID and Communications Line ID fields”.  Id. (emphasis added).  Thus, this single citation alone discloses the entirety of the limitation “a value that is based on: at least two addresses of a network device providing network connectivity”, and not merely the claimed “value” per se, as Cooper, at the very least, discloses ‘a hash (value) that is based on: the Client ID (analogous to at least a user identifier or email address of a user associated with the computing device) and Communications Line ID (analogous to at least a physical address of the network access device or computing device) of a network device providing network connectivity’.  Yet further, Cooper discloses several of other “addresses” enumerated in the instant application’s disclosure and at claim 3, the citations for which were provided to buttress Cooper’s disclosure: IP address (a virtual address of a network access device) at [0058]; Physical Connection ID (another analog to a physical address of the network access device or computing device) at [0060]; and, media access control (MAC) address (analog to a physical address of the network access device or a user identifier associated with the computing device) at [0061].  
Accordingly, Examiner maintains the rejection(s).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,805,291.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason(s):

Claim 1 of the instant application is merely a broader version of the claim scope recited in claim 1 of U.S. Patent No. 10,805,291.  That is, claim 1 of the instant application is anticipated by claim 1 of U.S. Patent No. 10,805,291.  This analysis is equally applicable to independent claims 6, 11, and 17 of the instant application.  
Claims 2-5, 7-10, 12-16, 18-22 are each dependent from one of claims 1, 6, 11, and 17, and are therefore rejected by virtue of that dependency.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper, et al., U.S. Pub. No. 2007/0022469 (hereinafter referred to as Cooper).  :

With regard to claim 1, Cooper discloses storing, by a computing device (Cooper, [0020]; [0057]; [0066]; Fig. 1, Ref. 370; disclosed set top box (STB) or client device(s) (PC) are all computing devices), a value (Cooper, [0225]; reference discloses hashing of a signature, security code, or other identifier which is a value associated with the computing device) that is based on: at least two addresses of a network access device providing network connectivity to the computing device (Cooper, [0060]-[0061]; Fig. 1 Ref. 380; disclosed cable modem/router/switch/gateway/ONU devices are network access device providing network connectivity to the disclosed STB/client devices; CPE media access control (MAC) address of disclosed cable modem/router/switch/gateway/ONU are leveraged in providing network access); and at least one address of the computing device (Cooper, [0058]; IP address of CPE is at least one address of computing device); sending, by the computing device and to a service provider, a first request to receive services from the service provider (Cooper, [0057]-[0058]; process for registration/authentication of computing device(s) with internet service provider is disclosed); receiving, by the computing device and from the service provider, a second request for the value (Cooper, [0059]-[0063]; [0025]; when registering/authenticating device(s), hashing of a signature, security code, or other identifier which is a value associated with the computing device is leveraged); and sending, by the computing device, to the service provider and based on the second request, the value (Cooper, [0059]-[0063]; [0025]).  

With regard to claim 2, Cooper further discloses wherein the at least two addresses of the network access device comprise a Media Access Control (MAC) address of the network access device and an Internet Protocol (IP) address of the network access device; and wherein the at least one address of the computing device comprises at least one of a MAC address of the computing device or an IP address of the computing device (Cooper, [0060]-[0061]; Fig. 1 Ref. 380; disclosed cable modem/router/switch/gateway/ONU devices are network access device providing network connectivity to the disclosed STB/client devices; CPE media access control (MAC) address of disclosed cable modem/router/switch/gateway/ONU are leveraged in providing network access).  

With regard to claim 3, Cooper further discloses wherein the value comprises a hash of one or more of: a physical address of the network access device, a virtual address of the network access device, a physical address of the computing device, a virtual address of the computing device, a user identifier associated with the computing device, an email address of a user associated with the computing device, or a randomized text string (Cooper, [0225]; reference discloses hashing of a signature, security code, or other identifier that can be used to verify that the Client ID data field and the Communications Line ID have not been modified , which is a user identifier associated with the computing device).  

With regard to claim 4, Cooper further discloses wherein the value indicates an authentication of the computing device via a first protocol (Cooper, [0101]; unique identifiers such as a Data Over Cable Service Interface Specification (DOCSIS) identifier (a first protocol) is first protocol); or an authorization to receive services from the service provider via a second protocol different from the first protocol (Cooper, [0019]; [0056]; Internet Protocol used as second protocol for authorization to receive internet services).  

With regard to claim 5, Cooper further discloses wherein sending the value causes obtaining authorization to receive the services from the service provider (Cooper, [0057]-[0070]; reference is directed to obtaining authorization to receive internet services from service provider).  

With regard to claim 6, Cooper discloses one or more processors (Cooper, [0234]); and memory storing instructions, when executed by the apparatus, cause the one or more processors (Cooper, [0235]) to: store a value (Cooper, [0225]; reference discloses hashing of a signature, security code, or other identifier which is a value associated with the apparatus) that is based on: at least two addresses of a network access device providing network connectivity to the apparatus (Cooper, [0060]-[0061]; Fig. 1 Ref. 380; disclosed cable modem/router/switch/gateway/ONU devices are network access device providing network connectivity to the disclosed STB/client devices; CPE media access control (MAC) address of disclosed cable modem/router/switch/gateway/ONU are leveraged in providing network access); and at least one address of the apparatus (Cooper, [0058]; IP address of CPE is at least one address of apparatus); send, to a service provider, a first request to receive services from the service provider (Cooper, [0057]-[0058]; process for registration/authentication of apparatus(es) with internet service provider is disclosed); and receive, from the service provider, a second request for the value (Cooper, [0059]-[0063]; [0025]; when registering/authenticating device(s), hashing of a signature, security code, or other identifier which is a value associated with the computing device is leveraged); and send, to the service provider and based on the second request, the value (Cooper, [0059]-[0063]; [0025]).  

With regard to claim 7, Cooper further discloses wherein the at least two addresses of the network access device comprise a Media Access Control (MAC) address of the network access device and an Internet Protocol (IP) address of the network access device; and wherein the at least one address of the apparatus comprises at least one of a MAC address of the apparatus or an IP address of the apparatus (Cooper, [0060]-[0061]; Fig. 1 Ref. 380; disclosed cable modem/router/switch/gateway/ONU devices are network access device providing network connectivity to the disclosed STB/client devices; CPE media access control (MAC) address of disclosed cable modem/router/switch/gateway/ONU are leveraged in providing network access).  

With regard to claim 8, Cooper further discloses wherein the value comprises a hash of one or more of: a physical address of the network access device, a virtual address of the network access device, a physical address of the apparatus, a virtual address of the apparatus, a user identifier associated with the apparatus, an email address of a user associated with the apparatus, or a randomized text string (Cooper, [0225]; reference discloses hashing of a signature, security code, or other identifier that can be used to verify that the Client ID data field and the Communications Line ID have not been modified , which is a user identifier associated with the computing device).  

With regard to claim 9, Cooper further discloses wherein the value indicates: an authentication of the apparatus via a first protocol (Cooper, [0101]; unique identifiers such as a Data Over Cable Service Interface Specification (DOCSIS) identifier (a first protocol) is first protocol); or an authorization for the apparatus to receive the services from the service provider via a second protocol different from the first protocol (Cooper, [0019]; [0056]; Internet Protocol used as second protocol for authorization to receive internet services).  

With regard to claim 10, Cooper further discloses wherein the instructions, when executed by the apparatus, cause the one or more processors to send the value to obtain authorization to receive services from the service provider (Cooper, [0057]-[0070]; reference is directed to obtaining authorization to receive internet services from service provider).  

With regard to claim 11, Cooper discloses receiving, by a first computing device and from a second computing device, a first request to provide services to the second computing device (Cooper, [0057]-[0058]; request from CPE to router/modem, or alternatively, from router/modem to network edge equipment/security server, for internet services, is a first request to provide services to a second computing device); sending, by the first computing device and to the second computing device, a second request for a value (Cooper, [0059]-[0063]; [0025]; when registering/authenticating device(s), hashing of a signature, security code, or other identifier which is a value associated with the computing device is leveraged) that is based on: at least two addresses of a network access device providing network connectivity to the second computing device (Cooper, [0060]-[0061]; Fig. 1 Ref. 380; disclosed cable modem/router/switch/gateway/ONU devices are network access device providing network connectivity to the disclosed STB/client devices; CPE media access control (MAC) address of disclosed cable modem/router/switch/gateway/ONU are leveraged in providing network access); and at least one address of the second computing device (Cooper, [0058]; IP address of CPE is at least one address of computing device); receiving, by the first computing device, from the second computing device and based on the second request, the value (Cooper, [0059]-[0063]; [0025]); and causing, by the first computing device and based on the value, authorization for the first request (Cooper, [0057]-[0058]; process for registration/authentication of computing device(s) with internet service provider is disclosed).  

With regard to claim 12, Cooper further discloses storing, by the first computing device, a candidate value associated with the second computing device, wherein causing the authorization for the first request comprises authenticating the second computing device by determining that the candidate value corresponds to the value (Cooper, [0059]-[0063]; [0025]; claimed “candidate value” is merely a value of device seeking authentication).  

With regard to claim 13, Cooper further discloses storing, by the first computing device, a candidate identifier associated with the second computing device; and receiving, by the first computing device and from the second computing device, a user identifier associated with the second computing device, wherein causing the authorization for the first request comprises authenticating the second computing device by determining that the candidate identifier corresponds to the user identifier (Cooper, [0225]; reference discloses signature, security code, or other identifier that can be used to verify that the Client ID data field and the Communications Line ID have not been modified , which is a user identifier).  

With regard to claim 14, Cooper further discloses wherein the at least two addresses of the network access device comprise a Media Access Control (MAC) address of the network access device and an Internet Protocol (IP) address of the network access device; and wherein the at least one address of the second computing device comprises at least one of a MAC address of the second computing device or an IP address of the second computing device (Cooper, [0060]-[0061]; Fig. 1 Ref. 380; disclosed cable modem/router/switch/gateway/ONU devices are network access device providing network connectivity to the disclosed STB/client devices; CPE media access control (MAC) address of disclosed cable modem/router/switch/gateway/ONU are leveraged in providing network access).  

With regard to claim 15, Cooper further discloses wherein the value comprises a hash of one or more of: the at least two addresses of the network access device, the at least one address of the second computing device, a user identifier associated with the second computing device, an email address of a user associated with the second computing device, or a randomized text string (Cooper, [0225]; reference discloses hashing of a signature, security code, or other identifier that can be used to verify that the Client ID data field and the Communications Line ID have not been modified , which is a user identifier associated with the computing device).  

With regard to claim 16, Cooper further discloses wherein the value indicates an authentication of the second computing device via a first protocol (Cooper, [0101]; unique identifiers such as a Data Over Cable Service Interface Specification (DOCSIS) identifier (a first protocol) is first protocol); and wherein causing the authorization for the first request comprises causing authorization to provide services to the second computing device via a second protocol different from the first protocol (Cooper, [0019]; [0056]; Internet Protocol used as second protocol for authorization to receive internet services).  

With regard to claim 17, Cooper discloses one or more processors (Cooper, [0234]); and memory storing instructions, when executed by the apparatus, cause the one or more processors (Cooper, [0235]) to: receive, from a computing device, a first request to provide services to the computing device (Cooper, [0057]-[0058]; request from CPE to router/modem, or alternatively, from router/modem to network edge equipment/security server, for internet services, is a first request to provide services to a second computing device); send, to the computing device, a second request for a value (Cooper, [0059]-[0063]; [0025]; when registering/authenticating device(s), hashing of a signature, security code, or other identifier which is a value associated with the computing device is leveraged) that is based on: at least two addresses of a network access device providing network connectivity to the computing device (Cooper, [0060]-[0061]; Fig. 1 Ref. 380; disclosed cable modem/router/switch/gateway/ONU devices are network access device providing network connectivity to the disclosed STB/client devices; CPE media access control (MAC) address of disclosed cable modem/router/switch/gateway/ONU are leveraged in providing network access); and at least one address of the computing device (Cooper, [0058]; IP address of CPE is at least one address of computing device) receive, from the computing device and based on the second request, the value (Cooper, [0059]-[0063]; [0025]); and cause, based on the value, authorization for the first request (Cooper, [0057]-[0058]; process for registration/authentication of computing device(s) with internet service provider is disclosed).  

With regard to claim 18, Cooper further discloses store a candidate value associated with the computing device, wherein causing the authorization for the first request comprises authenticating the computing device by determining that the candidate value corresponds to the value (Cooper, [0059]-[0063]; [0025]; claimed “candidate value” is merely a value of device seeking authentication).  

With regard to claim 19, Cooper further discloses store a candidate identifier associated with the computing device; and receive, from the computing device, a user identifier associated with the computing device, wherein the instructions, when executed by the apparatus, cause the one or more processors to cause the authorization based on determining that the candidate identifier corresponds to the user identifier (Cooper, [0225]; reference discloses signature, security code, or other identifier that can be used to verify that the Client ID data field and the Communications Line ID have not been modified , which is a user identifier).  

With regard to claim 20, Cooper further discloses wherein the at least two addresses of the network access device comprise a Media Access Control (MAC) address of the network access device and an Internet Protocol (IP) address of the network access device; and wherein the at least one address of the computing device comprises at least one of a MAC address of the computing device or an IP address of the computing device (Cooper, [0060]-[0061]; Fig. 1 Ref. 380; disclosed cable modem/router/switch/gateway/ONU devices are network access device providing network connectivity to the disclosed STB/client devices; CPE media access control (MAC) address of disclosed cable modem/router/switch/gateway/ONU are leveraged in providing network access).  

With regard to claim 21, Cooper further discloses wherein the value comprises a hash of one or more of: the at least two addresses of the network access device, the at least one address of the computing device, a user identifier associated with the computing device, an email address of a user associated with the computing device, or a randomized text string (Cooper, [0225]; reference discloses hashing of a signature, security code, or other identifier that can be used to verify that the Client ID data field and the Communications Line ID have not been modified , which is a user identifier associated with the computing device).  

With regard to claim 22, Cooper further discloses wherein the value indicates an authentication of the computing device via a first protocol; and wherein the authorization for the first request comprises an authorization to provide services to the computing device via a second protocol different from the first protocol (Cooper, [0019]; [0056]; Internet Protocol used as second protocol for authorization to receive internet services).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Khalil, et al., U.S. Pub. No. 20150249540

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
October 16, 2022